Citation Nr: 9903515	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  97-27 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for generalized arthritis 
of multiple joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The veteran served on active duty from November 1952 until 
December 1961 and from January 1962 until June 1972.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of February 1996 from the Louisville, Kentucky 
Regional Office (RO) which denied service connection for 
generalized arthritis of multiple joints.

Following receipt of the claims folder at the Board, the 
veteran submitted additional evidence.  A review of the 
documents revealed that the evidence addressed a disability 
unrelated to this claim.  Therefore, it was not considered by 
the Board in arriving at a decision in this case.  That 
evidence is referred to the RO for review.


FINDING OF FACT

The veteran has not presented a plausible claim for 
entitlement to service connection for generalized arthritis 
of multiple joints.  


CONCLUSION OF LAW

The claim for generalized arthritis of multiple joints is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records reflect the appellant was seen in 
sick bay on numerous occasions for musculoskeletal-related 
complaints.  In September 1956, an assessment of 
tenosynovitis of the shoulder girdle an/or right trapezius 
strain was rendered after a weekend of picking peaches.  He 
was treated with hot moist pads.  He was seen in June 1958 
and treated for mid lumbar back pain for which an impression 
of possible spondylolisthesis was rendered.  It was noted in 
July 1959 that an X-ray of the lumbar spine was essentially 
normal.  He was seen in consultation in August 1960 for pain 
and soreness of the left upper arm.  An impression of 
possible bursitis, possible muscle strain was recorded at 
that time.  An X-ray study of the shoulder was essentially 
negative.  The separation physical examination for the first 
period of service, as well as the reenlistment physical 
examination were negative for signs of arthritis.  The 
appellant was afforded orthopedic consultation in May and 
June 1963 for right shoulder pain of a few days' duration.  
Tendinitis of the right scapular margin was diagnosed.  X-ray 
studies were negative.  In April 1964, he fell, striking his 
back.  There were abrasions over the 5th and 6th posterior 
ribs, but X-ray studies were negative.  In February 1968, 
muscle strain was diagnosed after complaints of chest 
soreness following working on a boiler the previous day.  He 
was seen and treated for ankle and lower leg swelling in 
December 1970 and January 1971 which was felt to represent 
varicose veins.  He was seen in sick bay in April 1971 and 
treated for abrasion to right lower leg after falling from a 
ladder.  The musculoskeletal system was evaluated as normal 
upon examination in May 1972 upon release from active duty.  

The veteran was afforded a VA examination for compensation 
and pension purposes in October 1972.  He complained of 
occasional buckling of the left knee.  Upon examination, it 
was found that there were no unusual findings of the 
musculoskeletal system.  The appellant walked without a limp, 
stood erect, had no abnormal curvatures of the back, no 
muscle guarding, and had level hips.  The cervical and 
dorsolumbar spine were unrestricted in all directions.  There 
was no deformity or restriction of motion of any components 
of the upper and lower extremitas.  X-ray studies revealed 
incomplete spina bifida.

The record reflects that the veteran sought treatment in 
November 1972 for constant aching pain in the left knee which 
he indicated he had had since 1970.  In January 1973, it was 
recorded that medication had given him relief.

Subsequently received were outpatient clinical records from 
the U. S. Army Hospital at Fort Campbell, Kentucky showing 
that the appellant sought treatment for multiple complaints 
and disorders, including those of a musculoskeletal nature.  
In May 1985, he was seen for bilateral ankle swelling where 
it was noted that there was a history of arthritis of both 
knees.  He was evaluated for low back pain in March 1987.  
Radiological study of the lumbosacral spine in June 1987 
disclosed degenerative changes at L5-S1.  It was noted at 
that time that those findings were new since a previous 
examination dated in November 1978.  Chronic low back pain 
was reported in March 1988.  Arthritis of both knees and feet 
was recorded in 1990.  However, in January 1991, X-rays of 
the knees and hands were essentially negative for evidence of 
arthritis.  In April 1991, the veteran reported a history of 
arthritis of the feet, knees, hands, and ribs.  

The veteran was afforded a VA general medical examination in 
April 1995.  He was reported to have stated that he had 
ruptured the intervertebral discs at L4-L5 in 1979 while 
lifting at work, and had undergone an operation in 1979.  He 
complained of pain of multiple joints.  Following 
examination, pertinent diagnoses of degenerative joint (DJD) 
of the wrists and PIP/DIP joints, bilaterally, both ankles, 
both knees, cervical spine and both shoulders, history of 
ruptured discs, and back pain secondary to DJD of the lumbar 
spine were rendered.  X-rays of the left knee, ankle joints, 
feet, hips, and pelvis were interpreted as normal.  
Radiological studies also revealed that the appellant had 
diffuse osteopenia of both hands, arthritis of the right 
knee, and degenerative disc disease at L5-S1.  

Private medical records dated between 1996 and 1997 reflect 
that the veteran was seen for a number of complaints and 
disorders, including DJD of the lumbosacral spine and chronic 
bilateral knee pain of five to six years' duration.  He 
underwent a right total knee replacement in November 1996 for 
osteoarthritis and hemilaminectomy, L4-5 diskectomy with 
foraminotomy over the L4 and L5 nerve root on the right in 
November 1997 for herniated disc at L4-5.  

Subsequently received were military facility outpatient 
clinical records dating from 1974 wherein the veteran 
complained of a history of intermittent low back pain and hip 
in 1978 for which an assessment of probable osteoarthritis 
was recorded.  He was seen in October 1982 after sustaining 
right hand trauma.  It was indicated that there were also 
complaints of shoulder, knee, elbow and ankle pain without 
objective findings.  The appellant complained of back 
problems in January 1985 and thereafter which was diagnosed 
as DJD.  

The veteran presented testimony upon personal hearing on 
appeal in December 1997 to the effect that he had no problems 
with his joints at service entrance.  He stated that he began 
having symptoms after working aboard ship in the laundry room 
where he had to lift and carry very heavy loads.  He related 
that he strained his back carrying a crate of lettuce in 
December 1953, and injured his knees going through hatches 
and striking objects.  He said that he also sustained 
multiple trauma to his joints while working on equipment in 
the boiler room.  He stated that he had pulled a shoulder 
muscle in 1955, and that he had sought treatment on a number 
of occasions throughout service for his musculoskeletal 
injuries.  

Analysis

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Service connection requires a finding 
that there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. § § 3.307, 3.309 
(1997).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.     

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).   

Although the appellant asserts that he now has multiple joint 
arthritis which is of service onset, or that it is related to 
various injuries to the musculoskeletal system during active 
duty, a comprehensive review of the entire clinical record in 
this instance provides no factual or clinical support for 
this proposition.  The record indicates that while the 
appellant was treated on a number of occasions for injuries 
affecting various joints during service, there is no clinical 
documentation which supports a finding that such trauma 
developed into arthritis of any joint.  The Board observes 
that the first indication of any clinically documented 
arthritis does not appear in the clinical evidence until at 
least the mid 1980's when DJD of the spine was indicated.  
However, this is far too many years after discharge from 
active duty to be directly or presumptively attributable to 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  The Board notes that while it is also shown 
that the veteran did complain of low back pain in 1978, a 
subsequent VA outpatient radiologic study of the lumbosacral 
spine in 1987 implied that the degenerative changes shown on 
the latter occasion were a new development since the former 
X-ray study was taken.  Additionally, the record reflects 
that the veteran may well have sustained an industrial injury 
during that time frame.  

The Board notes that while the appellant did report that he 
had left knee symptoms on VA examination in 1972, and sought 
treatment for such that same years, it is shown that recent 
radiological study of the left knee reveals a normal study.  
Consequently there is no clinical evidence of current left 
knee disability for which service connection may be 
established.  A well-grounded claim requires evidence of a 
present disability.  See Brammer v. Derwinski, 3 .Vet. App. 
223, 225 (1992). 

As well, the Board also observes that the veteran was noted 
to have incomplete spina bifida of the lumbosacral spine upon 
VA examination in October 1972.  Spina bifida is "a 
congenital cleft of the vertebral column with hernial 
protrusion of the meninges"; meninges are more than one of 
the three membranes that envelop the brain and the spinal 
cord.  Godfrey v. Brown, 7 Vet. App. 398, 401 (1995) (citing 
Webster's Medical Desk Dictionary 667, 422 (1986)).  In a 
case in which the Court of Veterans Appeals (the Court) 
affirmed the Board's denial of service connection for lumbar 
disc disease, the Court noted that "sacralization due to 
spina bifida occulta" is a developmental disorder for which 
benefits may not be granted.  Thibault v. Brown, 5 Vet. App. 
520, 523 (1993).  Spina bifida is thus considered a 
developmental defect which is not a disease or injury within 
the meaning of the regulations applicable to service 
connection (See 38 C.F.R. § 3.303 (1997)), However, service 
connection for such may be granted if the disorder was 
aggravated by the veteran's active service, especially if 
there is superimposed disability.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  See also VAOPGCPREC 82-90, 56 Fed. Reg. 
45,711 (1990)  In this instance, however, there is no medical 
evidence or opinion of record to rebut a finding that the 
appellant's spina bifida was aggravated by his period of 
active duty.  Therefore, the Board finds that the appellant's 
spina bifida was not aggravated during service.  As otherwise 
noted above, there is no legal basis for awarding service 
connection for the developmental condition of spina bifida.

As the veteran's claim in this regard is not well grounded, 
the VA has no further duty to assist him in developing the 
record to support this aspect of the appeal.  See Epps, 
supra.  Moreover, the Board is not otherwise aware of the 
existence of any relevant evidence which, if obtained, would 
make the claim well grounded.  See McKnight v. Gober, No. 97-
7062 (Fed.Cir. Dec. 16, 1997) (per curiam).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

This decision explains the need for competent evidence of a 
current disability which is linked by competent evidence to 
service, the Board views its discussions sufficient to inform 
the veteran of the elements necessary to complete an 
application for service connection for the above disorder.  
Robinette, 8 Vet.App. at 77.



ORDER

The claim for service connection for generalized arthritis of 
multiple joints is not well grounded and is therefore denied.  


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 9 -


